DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to application filed on 12/18/2020, wherein claims 1-20 are pending

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US PGPUB 2018/0113731).

As for claim 1, Cheng teaches an apparatus comprising: 
physical function circuitry configured to execute virtual functions (fig. 1 – Physical function112 and VF (1)- VF (N) 114, and paragraph 11); 
a processing unit configured to operate in either of a first mode that allows more than one virtual function to execute on the physical function circuitry and a second mode that constrains the physical function circuitry to executing a single virtual function (paragraphs 21-23, “…a new virtual function to begin initialization by pausing the other running functions” and “exclusive access to the hardware registers allows …new virtual function to begin…during the pausing of other running functions…”.  The second mode is understood as where the physical function circuitry is to execute only VF(N), where other VFs are paused.  The first mode is understood as when the other VFs are running, before paused, and after the pausing); and 
wherein a first virtual function is configured to modify a state of the processing unit [registers] in response to the processing unit being in the second mode (paragraph 22, “…only VF(N) is able to update the registers…”).

As for claims 11 and 20, they are the method and product claims of claim 1 above.  
In addition, Cheng also teaches determining whether the processing unit is operating in the first mode or the second mode (paragraph 22, “…uses an acquire-release protocol to start…VF(N)’s exclusive access…” and paragraph 23 “…during the exclusive access time period, permission for accessing the GPU register BAR …is implemented by the PF 212 suspending a VF that is currently running on the GPU ……allowing the initializing VF to perform its exclusive access…” teaches triggering an exclusive mode, and performing exclusive access by a initializing VF in the second mode.  to perform actions in a specific mode, it inherently determine the mode is or is not the mode it is executing in).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US PGPUB 2018/0113731).

As for claim 2, Cheng also teaches an operating mode indicator configured to represent a first value indicating that the processing unit is operating in the first mode and a second value indicating that the processing unit is operating in the second mode (paragraph 22-23, “…acquire-release protocol to start and end VF(N)’s exclusive access..the acquire operation guarantees that only VF(N)…is able to update the registers…” “during the exclusive access time period, allowing the initializing VF to perform its exclusive access…” While the prior art does not explicitly states an Operating mode indicator, Cheng teaches the ability for the PF to operate either in a first mode or a second mode subsequent to execution of the acquire-release protocol.  Thus, it would be obvious to a person of ordinary skill in the art before the effective filing date of the application to recognize that the PF needs to track the operating mode it and the tracked operating mode is a form of mode indicator because the PF needs to be in in either the exclusive execution mode or shared execution mode because doing so allows for access by initializing VF to shared hardware that require exclusive access during initialization (paragraph 21)).

As for claim 12, it is the method claim of claim 2 above.  Thus, it is rejected under the same rationales.

As for claim 3, Cheng also teaches a host driver configured to manipulate the processing unit to modify the operating mode indicator (paragraph 22, “…the VF Driver 210…sends a request…to physical function…for requesting…the controlling physical function 212…establishes exclusive …using the acquire-release protocol…”).

Claim(s) 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US PGPUB 2018/0113731), in view of Natu et al. (US PGPUB 2011/0154006)

As for claim 4, Cheng teaches access the operating mode indicator to determine whether the processing unit is operating in the first mode or the second mode (paragraphs 22-23). 

Cheng does not explicitly teach a micro code configured to manipulate the processing unit to determine a processing mode.
However, Natu teaches a known method of processor mode change including a microcode configured to manipulate the processing unit to determine a processing mode (paragraph 17). This known technique is applicable to the system of Cheng as they both share characteristics and capabilities, namely, they are directed to processor mode control and switching.
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Natu would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Natu to the teachings of Cheng would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such processor mode determining features into similar systems.  Further, applying a microcode configured to determine a processing mode to Cheng with determining whether the processing unit is operating in a first mode or a second mode accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved security of executing functions in the hardware. (Natu, paragraph 16).

As for claim 13, it contains similar limitations as claim 4 above.  Thus, it is rejected under the same rationales.

Claim(s) 5-10 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Natu, in view of Jiang et al. (US PGPUB 2020/0334064).

As for claim 5, Cheng teaches a system management unit (SMU) configured to perform system management during boot of the processing unit or at runtime of the processing unit (paragraph 19, “the PF driver 216 manages functions for the GPU 206 and is responsible for configuring shared resources…”); wherein the first virtual function is configured to issue commands to the SMU in response to the processing unit being in the second mode, and wherein the SMU is configured to respond to the commands in response to the processing unit being in the second mode (paragraph 23, “…during the exclusive access time period…permission for access the GPU register BAR 220 is implemented by the PF…initializing VF to perform its exclusive access…”).
Cheng and Natu do not explicitly state the first VF is configured to issue interrupts.
However, Jiang teaches VF is configured to issue interrupts  as commands and the SMU is configured to respond to the interrupt (paragraph 22, “…in response to a VF 140 sending a request…interrupt…the PF driver 125 services the event request…”)
It would be obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate Jiang’s teaching of VF configured to issue interrupts as commands and the SMU is configured to respond to the interrupt into Cheng and Natu because Jiang is directed to the same virtual function implementation in GPU as Cheng with VF issuing commands to the SMU/PF Driver, and the SMU servicing the command and because doing so allows for granular control of which commands to service (Jiang, paragraph 22).
 
As for claim 14, it contains similar limitations as claim 5 above.  Thus, it is rejected under the same rationales.

As for claim 6, Natu teaches microcode is configured to manipulate processor mode (paragraph 17).
Jiang teaches the SMU to monitor the interrupts and selectively approves modifications requested by the interrupts based on risks associated with the modifications (paragraph 22.  Under the BRI, no specific risk type is claimed.  Here, the determination of which interrupt to service (if to service) is a form of risk assessment associated with excessive execution of certain commands).

As for claim 15, it contains similar limitations as claim 6 above.  Thus, it is rejected under the same rationales.

As for claim 7, Jiang teaches the first virtual function is configured to execute a performance monitoring tool that assesses an impact of the modification on the processing unit (paragraph 22.  monitoring the timing thresholds of execution of commands is a form of accessing an impact of the command on the processing unit.).

As for claim 16, it contains similar limitations as claim 7 above.  Thus, it is rejected under the same rationales.

As for claim 8, Cheng teaches disable command execution capability between the first virtual function and the SMU in response to the processing unit being in the first mode (paragraph 24, “…physical function 212 or PF driver 216 disables GPU register access capabilities…”).
Jiang also teaches instruction is configured to manipulate the processing unit to disable interrupt notification between the first virtual function and the SMU (paragraph 22.  When the timer for exclusive access is exceeded.  the specific commands from first VF for exclusive access cannot be serviced).

As for claim 17, it contains similar limitations as claim 8 above.  Thus, it is rejected under the same rationales.

As for claim 9, Cheng also teaches the host driver is configured to deny requests from the first virtual function to modify the state of the processing unit in response to the processing unit being in the first mode (paragraph 23, “…physical function … operates as a security measure by ensuring that incoming requests …are well behaved.  if a new VF…starts to initialize without requesting permission, disables GPU register access capabilities…” teaches when exclusive access is not granted (i.e., in a first mode), requests to modify GPU register is disabled/denied).

As for claim 18, it contains similar limitations as claim 9 above.  Thus, it is rejected under the same rationales.

As for claim 10, Jiang also teaches a mailbox register monitored by the host driver, wherein the first virtual function is configured to provide requests to modify the state of the processing unit to the mailbox register (paragraphs 16, 18, and 22, “…VF 140 sending a request…via…through the GPU 130 mail box for one of a plurality of event types…”).

As for claim 19, it contains similar limitations as claim 10 above.  Thus, it is rejected under the same rationales.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199